Citation Nr: 0126344	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-22 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the human 
immunodeficiency virus (HIV). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran has submitted a notice of 
disagreement with the 70 percent evaluation for his service 
connected post-traumatic stress disorder (PTSD).  A statement 
of the case has not been promulgated for this issue.  
However, at the August 2001 hearing, the veteran and his 
representative noted that the veteran is also in receipt of a 
total rating based on individual unemployability, and were 
now satisfied with the 70 percent evaluation for PTSD.  
Therefore, this issue is not before the Board on appeal, and 
it need not be remanded to the RO in order to issue a 
statement of the case.  

The Board further notes that additional evidence was 
submitted at the August 2001 hearing.  The RO has not had an 
opportunity to examine this evidence.  However, the veteran 
also submitted a waiver of RO review of this evidence at the 
hearing.  Therefore, the Board will proceed with review of 
this appeal without returning it to the RO for initial 
consideration of the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2000).  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD is in effect; 
the evidence indicates that the veteran developed this 
disability as a result of sexual assault during active 
service.  

2.  The veteran was found to be positive for HIV as early as 
November 1988.  

3.  As the evidence includes two equally valid medical 
opinions regarding the etiology of the veteran's HIV, one 
stating that it probably developed as a result of the sexual 
assault during active service and one stating that it did 
not, the negative and positive evidence is in approximate 
balance.  


CONCLUSION OF LAW

The veteran was infected with the human immunodeficiency 
virus (HIV) as a result of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed HIV as a result of 
a sexual assault during active service.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App.  477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App.  Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103 (West 1991 & Supp. 2001)).  The Board finds that both of 
these duties have been met.  However, as this decision is 
entirely favorable to the veteran, there is no need for 
further elaboration.  

Similarly, the VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do no provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App.  540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App.  426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The service medical records are negative for evidence of HIV 
infection.  

The post service records show that entitlement to service 
connection for anxiety neurosis was established in a December 
1975 rating decision.  The incident which led to the 
establishment of service connection for this disability was 
acknowledged to have been the rape and beating of the veteran 
during service by four individuals in May 1974.  This 
incident also led to the court martial and conviction of the 
four individuals.  The diagnosis of the veteran's disability 
was changed to PTSD in a December 1998 rating decision.  

The initial post service evidence of HIV infection are VA 
treatment records dated December 1987.  These state that the 
veteran has a history of HIV exposure, but do not indicate 
the date of this exposure, or whether or not there was a 
diagnosis of HIV infection of the veteran.  

November 1988 VA hospital and treatment records state that 
the veteran was positive for HIV, but note he had remained 
well until September 1988.  Currently, he presented with 
complaints of neck and left shoulder pain.  However, the 
diagnoses were musculoskeletal neck pain, and bone spurs in 
his neck.  

VA records from July 1990 state that the veteran was positive 
for HIV with recurrent herpes history.  He currently had 
active oral lesions, but no systematic symptoms.  August 1990 
records indicate that the veteran was confirmatory anti-HIV, 
but that he was staying within laboratory levels.  His 
medication regimen was also described.

July 1993 VA treatment records state that the veteran was 
positive for HIV, without AIDS.  January 1994 and February 
1994 records again state that the veteran was positive for 
HIV.  These records do not contain an opinion as to the 
etiology of this disease.  

A March 1998 VA psychiatric outpatient service initial 
assessment note states that the veteran is positive for HIV.  

April 1998 VA treatment records note that the veteran had a 
history of being sexually assaulted while on active duty.  He 
was further noted to have been diagnosed with HIV in 1989, 
and he was presently taking several medications.  

The veteran was afforded a VA examination for HIV in July 
1998.  The diagnosis of the examiner was HIV.  

In an October 1998 addendum to the July 1998 VA examination, 
the examiner opined that HIV is a virus, and not contracted 
from a condition of anxiety.  However, after a review of the 
veteran's record and psychiatric reports, it was noted that 
the veteran did undergo sexual trauma during active duty, and 
probably contracted both HIV and anxiety neurosis from that 
encounter.  

An additional opinion concerning the etiology of the 
veteran's disability was sought by the RO from a private 
doctor in August 1999.  The doctor stated that the veteran's 
medical records had been reviewed.  The diagnosis of HIV was 
noted to be well-documented, and was further described as 
advanced.  It was also well-documented that the veteran was 
raped during service in 1974, but there was no documentation 
to establish that HIV infection resulted at that time.  The 
doctor added that the veteran's December 1987 treatment 
records describe him as a gay male, and that additional 
records describe him as bisexual.  He noted that the veteran 
was also infected with hepatitis B and hepatitis C.  He said 
that these are both sexually transmitted diseases in 
promiscuous individuals, especially in the homosexual 
community.  Additionally, the doctor noted that HIV was not 
present in the Western Hemisphere in 1974.  Therefore, 
despite the traumatic experience of the veteran, it was 
highly unlikely that he was inoculated with the virus at the 
time of his rape.  Finally, the doctor added that the 
timeline for the veteran's symptoms in relationship to the 
acquisition of the infection are well out of synchronization 
with the usual course of the disease.  Therefore, the doctor 
concluded that it is highly unlikely and there is little 
medical probability that the traumatic rape experience of 
1974 was responsible for the acquisition of the veteran's HIV 
infection.  

The veteran was afforded a hearing at the RO by the 
undersigned Board member in August 2001.  The veteran's 
representative noted that the veteran was already in receipt 
of a 100 percent evaluation, so that his motivation for 
pursuing a claim for service connection for HIV infection was 
not financial, but rather a sincere belief that he acquired 
his infection as a result of the rape in service.  The 
veteran denied employment in a hospital or other occupation 
that would have exposed him to bodily fluids, so that there 
was no chance he may have become exposed in this manner to 
HIV after discharge from service.  He denied sharing needles 
for intravenous drug use, and receipt of a blood transfusion 
during his 1996 surgery.  The veteran noted that HIV was not 
diagnosed during service or until many years after service, 
but he also noted that the medical community did not become 
aware of this disease for many years, and that it did not 
even have a name at the time he believes he was infected.  
Finally, he noted that he had submitted evidence in support 
of his contention that it was possible to contract HIV in 
1974.  See Transcript.

The evidence submitted by the veteran at the August 2001 
hearing consists of information that was said to be obtained 
from the Food and Drug Administration website.  The relevant 
portion of this information was a description of a study of 
theories of the initial development of HIV in humans 
conducted at the University of Texas.  One theory indicates 
that HIV must have first been transmitted to humans in the 
late 1800s or early 1900s.  It was also possible that HIV 
infected humans in the 1930s, and rapidly began to spread.  
Another theory was that multiple strains of HIV jumped from 
chimpanzees to humans in the 1940s or 1950s.  The data seemed 
to best support the Transmission Early theory.  Under this 
concept, the spread of HIV was slow.  It was present in the 
1930s, but did not become widespread until the 1970s.  It was 
noted that the epidemic exploded in the 1950s and 1960s, 
coincident with several factors.  

After careful consideration of the veteran's contentions and 
the evidence of record, the Board finds that entitlement to 
service connection for HIV infection is merited.  It is well 
accepted that the veteran was sexually assaulted during 
active service.  It is also well accepted that he currently 
has a diagnosis of HIV infection.  Therefore, the issue 
becomes whether or not the veteran contacted his HIV 
infection as a result of the sexual assault during service.  

The only evidence that directly pertains to the etiology of 
the veteran's HIV is the October 1998 VA opinion, and the 
August 1999 fee basis opinion.  These two opinions both 
purport to indicate whether or not there is a relationship 
between the veterans' HIV infection and the sexual assault in 
service.  The October 1998 opinion states that it is probable 
the veteran contracted his infection at that time, while the 
August 1999 opinion concludes that it is highly unlikely the 
assault is the cause of the veteran's infection.  There is no 
indication that the veteran had been treated by either of the 
two doctors, although he was examined by the doctor prior to 
the issuance of the October 1998 opinion.  However, both of 
the doctors reviewed the veteran's claims folder prior to 
rendering their opinions.  There is no indication that one 
doctor is more qualified to render an opinion than the other, 
and no indication that either opinion is based on inaccurate 
or incomplete information.  In fact, it appears as if the 
exact same records were available for review.  Therefore, 
each of these two opinions appears equally valid.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  As there are two opposing 
but equally valid medical opinions in this case, the Board 
finds that there is an approximate balance of positive and 
negative evidence.  Therefore, the benefit of the doubt is 
resolved in favor of the veteran, and service connection for 
HIV infection is warranted. 




ORDER

Entitlement to service connection for HIV virus is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

